DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           DON DU PERAULT,
                              Appellant,

                                     v.

                         TATIANA DU PERAULT,
                               Appellee.

                              No. 4D18-1226

                               [May 1, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Kathleen Kroll, Judge; L.T. Case No. 50-2016-DR-007756-
XXXX-NB.

    Troy W. Klein of the Law Office of Troy W. Klein, P.A., West Palm Beach,
for appellant.

  Mark C. A. Jennings of Mark C. A. Jennings & Associates LLC, Atlanta,
Georgia, for appellee.

METZGER, ELIZABETH A., Associate Judge.

   Don Du Perault (“Husband”) appeals the trial court’s final judgment of
dissolution.    Specifically, the Husband appeals the court’s value
determination pertaining to certain marital assets within the final
judgment.     The Husband also appeals the attorneys’ fee provision
applicable to future enforcement actions contained within the final
judgment. We affirm the court’s determination regarding the value of
certain assets without comment.          However, we reverse the court’s
inclusion of an attorneys’ fee provision within the final judgment for future
enforcement actions.

   After a final hearing on the Husband’s petition for dissolution of
marriage, the trial court entered its final judgment of dissolution. The
judgment addressed attorneys’ fees, noting each party was to “pay their
own attorneys’ fees incurred in this initial proceeding.” The judgment went
on to state “in the event either party seeks enforcement of this Final
Judgment or Parenting Plan for the other party’s failure to comply, the
defaulting party shall be liable to the non-defaulting party for all fees and
costs incurred as a result of the default and enforcement of same.”

   Section 61.16, Florida Statutes (2018), governs the issue of entitlement
to attorney’s fees in postdissolution enforcement proceedings. Powers v.
Powers, 193 So. 3d 1047, 1048 (Fla. 2d DCA 2016). Entitlement to fees,
pursuant to section 61.16, requires inquiry into the parties’ need and
ability to pay. Id. Other relevant factors may be considered in assessing
fees, however, “the financial resources of the parties are the primary factor
to be considered.” Rosen v. Rosen, 696 So. 2d 697, 700 (Fla. 1997).

    In this case, because the final judgment contained a fee provision for
future enforcement actions which failed to account for the parties’ need
and ability to pay, we reverse and remand to the trial court for correction
of the enforcement fee provision within the final judgment. See Griffin v.
Griffin, 276 So. 2d 211, 212–13 (Fla. 4th DCA 1973).

   Affirmed in part; reversed in part; and remanded for further proceedings
consistent with this opinion.

GERBER, C.J., and CONNER, J., concur.

                            *        *         *

   Not final until disposition of timely filed motion for rehearing.




                                     2